Undercofler, Presiding Justice,
dissenting.
The majority has the facts confused. There is not one tract zoned R-4. There are six separately owned tracts which comprise 9.6 acres. Village Centers alleges it has contracted to purchase the tracts but the contracts are not in evidence. Appellant Young owns two tracts, which adjoin, containing approximately 7.5 acres, zoned R-4. Three other tracts are owned by individuals and are comprised of houses on lots of approximately one-third acre each, zoned R-4. The sixth tract is owned by an individual and a corporation. It is approximately three-quarters of an acre, zoned CL (commercial limited).
The majority errs in four respects:
1. The owners of four tracts are not parties to this suit. We cannot declare zoning classifications unconstitutional where the owners of the property are not parties. They are indispensable. See Riverhill Community Assn. v. Cobb County Bd. of Commissioners, 236 Ga. 856, 858 (226 SE2d 54) (1976).
2. The majority opinion does not decide the constitutionality of the tract that is now zoned CL. As a matter of fact, there is no evidence that this classification is unconstitutional.
3. There is no evidence that the R-4 zoning classifications for the three residences on one-third acres are unconstitutional. It is only shown that they are much more valuable for the purpose of providing a side entrance to the proposed shopping center.
4. The trial court’s refusal to declare unconstitutional the R-4 and CL zoning classifications of the composite tract under the facts found by it is demanded by the evidence. The entire tract penetrates into a residential area as much as 1100 feet. The rear portion is abutted on three sides by residences. The additional traffic will increase already hazardous traffic conditions. The property is in a flood plain of Nancy Creek and the present classification minimizes flooding. The surrounding properties would be severely depreciated by a rezoning of the rear portion of the property. Other properties in the immediate area fronting on the main road to a reasonable depth are zoned commercial limited, apartments, and institutional.